Rich, J.:
Ho notice of defendant’s application for a discharge in bankruptcy. was given to plaintiff; he never received any notice that the application had been made until served with motion papers in this proceeding. It appears that Ms name and address have appeared in *646the City Directory of the city of Brooklyn (where the judgment was docketed) for -several years; that the name and address of the attorney of record who procured the judgment have also appeared in the same City .Directory, and also in .the Telephone Directory of the city of Brooklyn, and yet the place of residence of the judgment creditor was given as Hohoken, H. J., a place where he never resided.
The Bankruptcy Act (30 U. S. Stat. at Large, 548, § 7) provides that the bankrupt shall schedule his property, showing the amount and kind of property, the location thereof, and a list of his creditors, showing their residences, if l’mown ;■ if unknown, that fact to be stated. This the bankrupt did not do. Inquiry of the attorney of record would have revealed -the residence of the creditor, or he might have ascertained the judgment creditor’s place of residence by consulting the Brooklyn City Directory,' where the judgment was.docketed, but instead of doing this gave a fictitious address. Plaintiff’s debt was riot'properly scheduled, and the order directing that the judgment be canceled and discharged of record must be reversed, with ten dollars costs and disbursements.
Woodward, Jerks, Gayror and Miller, JJ., concurred.
' Order reversed, with ten dollars costs and disbursements.